231 Ga. 481 (1973)
202 S.E.2d 442
WATKINS
v.
THE STATE.
28343.
Supreme Court of Georgia.
Submitted October 10, 1973.
Decided November 29, 1973.
Webb, Fowler & Tanner, W. Howard Fowler, for appellant.
Bryant Huff, District Attorney, Gary Davis, Dawson Jackson, Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, Assistant Attorney General, for appellee.
MOBLEY, Chief Justice.
Enumerated as error is that, "The trial court erred in admitting hearsay testimony of witness Cole concerning an out of court statement made by witness Cates."
Cates was the alleged victim of the armed robbery. He testified at the trial and positively identified the appellant as the person who had robbed him by the use of a pistol. The witness Cole, a patrolman, thereafter testified in regard to his investigation of the robbery. He stated that Cates had made a complaint to him that he had been robbed. Cole was then asked if Cates had said by whom he was robbed, and Cole replied "During the course of the conversation, the name of Charles Watkins had come up and that was the first time I had heard of it." Later Cole stated: "...and when I arrived, the name Charles Watkins was already in the conversation as being the..."
Code § 38-302 provides: "When, in a legal investigation, information, conversations, letters and replies, and similar evidence are facts to explain conduct ... they shall be admitted in evidence, not as hearsay, but as original evidence." The testimony of this officer was properly admitted, over objection that it was hearsay, to explain the conduct of the officer in locating the alleged perpetrator of the robbery. Bryant v. State, 191 Ga. 686 (14) (13 SE2d 820); Phillips v. State, 206 Ga. 418 (3) (57 SE2d 555); Jones v. State, 224 Ga. 283 (3) (161 SE2d 302); Pitts v. State, 226 Ga. 878 (178 SE2d 177); Tanner v. State, 228 Ga. 829 (3) (188 SE2d 512).
Furthermore, the testimony in regard to the statements of the victim could not have been harmful to the appellant, since the victim had already testified fully in regard to the robbery, and had positively identified the appellant.
Judgment affirmed. All the Justices concur.